   Case 1:19-sw-01201-IDD Document 6 Filed 10/24/19 Page 1 of 1 PageID# 49




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                                  L                 P\\

                              EASTERN DISTRICT OF VIRGINIA
                                                                                             ^1 ^ 4 2019
                                       Alexandria Division
                                                                                                                    r)
                                                                                       CLERK, U.S. DISTRICT COURT
                                                                                         ALEXANDRIA. VIRfilNIA
IN THE MATTER OF THE SEARCH OF
DISCLOSURE OF 9427 HENSLEY ROAD                              Case No. 1:I9-SW-1201
MANASSAS, VIRGNIA 20112                              )

                            UNITED STATES' MOTION TO UNSEAL
                             SEARCH WARRANT DOCUMENTS


       The United States, by and through undersigned counsel, asks this Honorable Court for

entry of an order unsealing the warrant to search the above-captioned property, as well as the

application for the warrant, the affidavit in support thereof, and any other documents filed in

connection with this matter. Public disclosure of the documents filed under seal will no longer

jeopardize a pending criminal investigation. A proposed order is submitted herewith for the

convenience of the Court.


                                              Respectfully submitted,

                                              G.Zachary Terwilliger
                                              United States Attorney


                                      By:
                                             Karolina Klyuchnikova
                                             Special Assistant United States Attorney(LT)
